Exhibit 99.1 From: Ryan Levenson [mailto:ryanl@privetfund.com] Sent: Thursday, February 02, 2012 1:06 PM To: Greg Lewis Cc: Ben Rosenzweig; Miller, Rick Subject: Privet Fund LP Notice of Nomination for Election of Directors Greg, Attached please find our formal Notice of Nomination for Election of Directors. We are also sending a physical copy via overnight delivery. We are in receipt of yesterday afternoon’s electronic letter from Lonnie in response to our telephonic conversation on Monday, January 30th. The letter was a strongly-worded rejection of our “proposal”. In fact, up to this point we have made no such proposal. The purpose of Monday’s call (and subsequent email summary of the call) was to inform you of our belief that the company would benefit from the inclusion of new directors and to engage in a productive discussion in furtherance of that end. We sent you a draft nomination package that contained all of the information about each candidate necessary to include on the company’s proxy statement to facilitate such a dialogue. Further, as we stated on the phone with you, Greg, as well as your outside counsel, it is our belief that, in addition to the four incumbent directors, there is currently one vacant seat on the company’s Board. Lonnie’s letter implies that there will only be four directors nominated. Please confirm this is true. It was further stated and written that we “seek to work constructively with the management teams in which we invest and we hope to do so with you and Lonnie”. This is why we refrained from formally nominating our prospective candidates without first discussing the matter with you. It was our hope that we could reach some type of resolution in order to “minimize disruption and expense”. The only reason a deadline was set was to enable us to preserve our rights under the company’s bylaws in the event that you were not receptive to an open discussion. The attached Notice of Nomination is an exercise of our rights as shareholders. We still remain committed to establishing a constructive dialogue if the company is amenable. Your letter, however, did not give us much to work with. Throughout our numerous conversations (including our approximately four hour visit to the company’s Nashville headquarters) it should have become apparent that we have been exploring ways in which the company can improve its operating and capital allocation capabilities. For Lonnie to imply that these talks did not result in constructive ideas is simply disingenuous. Finally, in response to your concern of possible non-compliance with securities laws, we can assure you that we are acutely aware of the relevant legal requirements. Privet will (as it always has) fully discharge its obligations. Please feel free to contact us if there is a desire to work collaboratively, rather than contentiously. Best Regards, Ryan Levenson and Ben Rosenzweig Ryan Levenson Privet Fund Management LLC 3280 Peachtree Road, NE Suite 2670 Atlanta, GA 30305 (404) 419-2677 PRIVET FUND LP 3 SUITE 2670 ATLANTA, GA 30305 (404) 419-2670 February 2, 2012 BY ELECTRONIC MAIL AND OVERNIGHT DELIVERY Attn:R. Gregory Lewis, Vice President, Chief Financial Officer and Secretary J. Alexander’s Corporation 3401 West End Avenue, Suite 260
